DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 Allowable Subject Matter
Claims 1, 2 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.	Regarding claims, the prior art fails to disclose or make obvious a modulated light source comprising, in addition to the other recited features of the claim, “wherein
the second wavelength adjusting mechanism controls a temperature of the band-pass filter by using the heater so that a time-average of the optical power becomes a maximum value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Senapati (Publication No. U.S.20030072336 A1) discloses a miniaturized internal laser stabilizing apparatus with inline output for fiber optic applications.
Yan (Publication No. U.S. 2006/0279734 A1) discloses thermal control of optical components
Yokoyama (Publication No. U.S. 20130010821 A1) discloses a laser system.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN WYATT/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878